UNION ACQUISITION CORP.
400 Madison Ave, Suite 11A
New York, NY 10017

February 27, 2018

Atlantic-Pacific Capital, Inc.
400 Madison Ave, Suite 11A
New York, NY 10017

UCG International Corp.
400 Madison Ave, Suite 11A
New York, NY 10017

Ladies and Gentlemen:

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Union Acquisition Corp. (the “Company”) and continuing until the earlier of (i)
the consummation by the Company of an initial business combination or (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”),
Atlantic-Pacific Capital, Inc. and UCG International Corp. shall make available
to the Company certain office space and administrative and support services as
may be required by the Company from time to time. In exchange therefor, the
Company shall pay Atlantic-Pacific Capital, Inc. and UCG International Corp. the
aggregate sum of $10,000 per month on the Effective Date and continuing monthly
thereafter until the Termination Date. Each of Atlantic-Pacific Capital, Inc.
and UCG International Corp. hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO as a result of this letter agreement (the “Claim”) and
hereby waives any Claim it may have in the future as a result of, or arising out
of, this letter agreement and will not seek recourse against the Trust Account
with respect to this letter agreement for any reason whatsoever.

Very truly yours,       UNION ACQUISITION CORP.         By: /s/ Kyle P.
Bransfield                   Name: Kyle P. Bransfield    Title:   Chief
Executive Officer  

AGREED TO AND ACCEPTED BY:

ATLANTIC-PACIFIC CAPITAL, INC.

 

By: /s/ Anthony Bossone        Name: Anthony Bossone  Title: Chief Financial
Officer   UCG INTERNATIONAL CORP.      By:  /s/ Juan Santori  Name: Juan Santori
 Title: Chairman


--------------------------------------------------------------------------------